EXHIBIT 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE AND FINANCIAL OFFICERS PURSUANT TO U.S.C. SEC. 1350 Each of the undersigned officers of InkSure Technologies Inc., a Delaware corporation (the "Company"), does hereby certify, to such officer's knowledge: (i) That the Quarterly Report for the fiscal quarter ended March 31, 2011 (the "Form 10-Q") of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (ii) The information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 16, 2011 /s/ Tal Gilat Tal Gilat, President and Chief Executive Officer (Principal Executive Officer) Dated: May 16, 2011 /s/ David (Dadi) Avner David (Dadi) Avner, Chief Financial Officer (Principal Financial Officer)
